DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9  is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by European Document  EP1615823
With regard to claim 1 , European Document  EP1615823  discloses refilling assembly for refilling a receiving reservoir (3) of an aerosol inhaler with an aerosol forming substance, the system comprising: 
a supply reservoir (13)  to contain the aerosol forming substance; 
a supply conduit (14, 17, 18)  in fluid communication with the supply reservoir (13) for supplying the aerosol forming substance to the receiving reservoir; 
a return conduit (15, 20) configured to receive fluid from the receiving reservoir when the aerosol forming substance is supplied to the receiving reservoir by the supply conduit; 
a connection member configured to provide a sealed connection between the receiving reservoir, the supply conduit and the return conduit; and 
a displaceable member (19) operable to displace the aerosol forming substance from the supply reservoir, through the supply conduit, to the receiving reservoir. 
With regard to claim 9 , European Document  EP1615823  discloses the displaceable member (19) the electric pump is a peristaltic pump configured to pump the aerosol forming substance from the supply reservoir towards the receiving reservoir

Claim(s) 1-4,7,8,10-13,15,16  is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Lamboux et al (US 2018/0141066)
With regard to claim 1 , Lamboux et al   disclose (Fig. 12a, b) refilling assembly (500) for refilling a receiving reservoir (R4) of an aerosol inhaler with an aerosol forming substance, the system comprising: 
a supply reservoir (S4)  to contain the aerosol forming substance; 
a supply conduit (544,546, 344a)  in fluid communication with the supply reservoir (S4) for supplying the aerosol forming substance to the receiving reservoir; 
a return conduit (15, 20) configured to receive fluid from the receiving reservoir when the aerosol forming substance is supplied to the receiving reservoir by the supply conduit; 
a connection member (342) configured to provide a sealed connection between the receiving reservoir, the supply conduit and the return conduit; and 
a displaceable member (550) operable to displace the aerosol forming substance from the supply reservoir, through the supply conduit, to the receiving reservoir. 
With regard to claim 2 , Lamboux et al   disclose a return reservoir  (502) in fluid communication with the return conduit, the return reservoir configured to receive fluid from the receiving reservoir. |
With regard to claim 3 , Lamboux et al   disclose the supply reservoir and the return reservoir are arranged in a common housing (530). 
With regard to claim 4 , Lamboux et al   disclose a sealed circuit is provided for transmission of fluid between the supply reservoir and the return reservoir, via the receiving reservoir, the sealed circuit including the supply reservoir, the supply conduit, the connection member, and the return conduit . 
With regard to claim 7 , Lamboux et al   disclose  thatthe displaceable member (550) the displaceable member is displaceable from a first position to a second position in order to displace a first volume of the aerosol forming substance which is substantially matched to a volume of the receiving reservoir.
With regard to claim 8 , Lamboux et al   disclose that the displaceable member (550) an electric pump (550) which includes the displaceable member.
With regard to claim 9 , Lamboux et al   disclose the displaceable member (550) the electric pump is a peristaltic pump configured to pump the aerosol forming substance from the supply reservoir towards the receiving reservoir.(pump R12 -fig. 1a-c)
With regard to claim 10 , Lamboux et al   disclose the displaceable member includes a first engagement member to provide a constriction to move along the supply conduit for pumping of the aerosol forming substance from the supply reservoir to the receiving reservoir, and wherein the displaceable member includes a second engagement member to provide a constriction to move along the return conduit for pumping of the fluid from the supply reservoir to the receiving reservoir  para. 0237. [0237] Like the pump R12 from FIGS. 1a-c, the pump 550 comprises a mobile part (piston) the end 554a of which projecting above the pump cover 552 is configured to be inserted into a housing 542a of the base 542. This housing surrounds the outlet end of the passage 544. The interior of the piston is therefore in communication with the passage 544.

With regard to claim 11 , Lamboux et al   disclose that an outlet of the supply conduit is arranged to point in a first direction and an inlet of the return conduit is arranged to point in a second direction, wherein the first and second directions are different from one another.  ( please see an annotated Fig. 12b below)
With regard to claim 12, 16 , Lamboux et al   disclose (please see an annotated Fig. 12b below)the inlet and the outlet are peripherally disposed about a common axis and the first and second directions are arranged on | respective radially extending lines that are separated by 90 — 270° or 120 240° -   According to Fig. 12b – 180 degrees . 

    PNG
    media_image1.png
    300
    306
    media_image1.png
    Greyscale

With regard to claim 13 , Lamboux et al   disclose a_receiving reservoir (R4)of an aerosol generation system with an aerosol forming substance, the system comprising: | the refilling assembly of any preceding claim_1; and a storage portion including the receiving reservoir adapted to be connected to the connection member (342).
With regard to claim 15 , Lamboux et al   disclose  the system which operates  according to the claimed steps. 
16. (new) The refilling assembly of claim 11, wherein the inlet and the outlet are peripherally disposed about a common axis and the first and second directions are arranged on respective radially extending lines that are separated by 120 - 240°.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Tucker et al (US 9,532,597
With regard to claim5 ,  Tucker disclose et al (Fig. 7) that   the displaceable member comprises a deformable wall  (14) of the supply reservoir.(22)  (cylindrical housing 22 can be substantially rigid or elastomeric.)
With regard to claim 6 , Lamboux et al   disclose the displaceable member (22) is displaceable from a first position in order to displace the aerosol forming substance from the supply reservoir, through the supply conduit, towards the receiving reservoir, and wherein the displaceable member is biased towards the first position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        

2/20/22